Filed 11/21/13 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2013 ND 213







State of North Dakota, 		Plaintiff and Appellee



v.



Kyler Joseph Blagen, 		Defendant and Appellant







No. 20130203







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Steven E. McCullough, Judge.



AFFIRMED.



Per Curiam.



Kara S. Olson (argued), Assistant State’s Attorney, and Benjamin Sand (appeared), third-year law student, under the Rule on Limited Practice of Law by Law Students, P.O. Box 2806, Fargo, N.D. 58108-2806, for plaintiff and appellee.



Monty G. Mertz, Fargo Public Defender Office, 912- 3rd Avenue South, Fargo, N.D. 58103-1707, for defendant and appellant.

State v. Blagen

No. 20130203



Per Curiam.

[¶1]	Kyler Blagen appeals from a criminal judgment entered after the district court denied his motion to suppress evidence and he entered a conditional guilty plea to possession of marijuana with intent to deliver and possession of drug paraphernalia.  Blagen argues the district court erred in denying his motion to suppress because law enforcement did not have reasonable suspicion to stop his vehicle.  We summarily affirm the criminal judgment under N.D.R.App.P. 35.1(a)(2) and (7).  
See
 
State v. Miller
, 510 N.W.2d 638, 640-42 (N.D. 1994) (discussing tips from known and anonymous persons); 
City of Dickinson v. Hewson
, 2011 ND 187, 803 N.W.2d 814 (officer had reasonable suspicion to justify stop of vehicle based on information reported to police by driver’s husband).

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner

Dale V. Sandstrom